 JOHN P. SERPA, INC.99It is hereby ordered that the complaint be dismissed to the extent that it allegesunlawful discrimination in employment against employees in violation of Section8(a)(3) of the Act.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Food Store Employees UnionLocal # 347, Amalgamated Meat Cutters and Butcher Workmen of North Amer-ica,AFL-CIO, as the exclusive bargaining representative of all employees inthe appropriate bargaining unit described below.WE WILL, upon proper request, bargain collectively with Food Store Employ-ees Union Local #347, Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, as the exclusive representative of all employees inthe bargaining unit described below, and, if an agreement is reached, sign suchan agreement. The bargaining unit is:All employees in our Parkersburg, West Virginia, store, excluding thestore manager, the assistant store manager, office clerical employees, guards,professional employees, and all supervisors as defined in the Act.WE WILL NOT offer to adjust employee demands for improved working condi-tions while attempting to dissuade them from union activities, offer to removecompany managers, grant improved working conditions, or promise increasedrates of pay as inducements for discontinuing union activities, interrogate employ-ees concerning their union activities, create the impression that employees arebeing surveyed, threaten employees with undesirable working conditions, theclosing of the store, or the hire of additional employees, to deprive the presentcomplement of hours of work-all in order to induce them to abandon unionactivities-request employees to attempt to influence other workmen to abandontheir union, or in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to form, join, orassist any labor organization, to bargain collectively through representatives oftheir own choosing, to engage in concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, or to refrain from any or allsuch activities.All our employees are free to become or remain, or to refrain from becoming orremaining, members of any labor organization.BIG BEAR STORESCOMPANY,Employer.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, Room2023, Federal Office Building, 550 Main Street, Cincinnati, Ohio, Telephone No.381-2200.John P. Serpa, Inc.andRetail Clerks Union,LocalNo. 1179,Retail Clerks International Association,AFL-CIO.Case No.20-CA-3283.October 8,1965DECISION AND ORDEROn May 5,1965, Trial Examiner Wallace E. Royster issued his Deci-sionin the above-entitled proceeding, finding that the Respondent had155 NLRB No. 12.212-809-66-vol. 155-8 100DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot engaged in the unfair labor practices alleged in the complaint andrecommending that the complaint be dismissed, as set forth in theattached Trial Examiner's Decision.Thereupon the General Counseland the Charging Party each filed exceptions to the Trial Examiner'sDecision and a, brief in support thereof. The Respondent filed a briefin answer to the exceptions and a brief in support of the Trial Exam-iner'sDecision.The National Labor Relations Board has reviewed the rulings of theTrial Examiner made at the hearing and finds that no prejudicialerror was committed.The rulings are hereby affirmed. The Boardhas considered the Trial Examiner's Decision, the exceptions, thebriefs, and the entire record in this case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner, as modifiedherein.The facts are not in substantial dispute.By Friday, September 25,1964, five of Respondent's seven salesmen, a unit stipulated to be appro-priate, had signed cards authorizing the Union to represent them. Onthat date, Union Representatives Roddick, Atkinson, and Paddockmet with Fred Peri, part owner and general manager of the Respond-ent, presenting a letter requesting recognition and a recognition agree-ment for signature.At the same time, they spread the five authoriza-tion cards in front of Peri for his inspection.Peri asked for time toconsult his attorney, to which the union representatives agreed.Peritalked with his attorney on Saturday, September 26, but, as found bythe Trial Examiner, he did not call the Union on that date or at anyother time thereafter.'The Union filed refusal-to-bargain charges onWednesday, September 30. Atkinson met Peri on October 1 and askedifRespondent had signed the recognition agreement; Peri answeredthat he had no intention of doing so.While we agree with the Trial Examiner's conclusion that theRespondent did not refuse to recognize the Union in violation of Sec-tion 8(a) (5) of the National Labor Relations Act, as amended, we donot adopt his rationale for so finding?Where the General Counselseeks to establish a violation of Section 8(a) (5) on the basis of a cardshowing, he has the burden of proving not only that a majority ofemployees in the appropriate unit signed cards designating the unionas bargaining representative, but also that the employer in bad faithdeclined to recognize and bargain with the union.This is usually'The Respondent asserts it was waiting to hear from the Union. In our view of thecase,even if theRespondent promised to call the Union and failed to do so, this wouldbe insufficient, standing alone, to establish a violation of the Act.2 The Trial Examiner concluded that the Respondent did not breach its bargaining obli-gation becausethe Union's majority status was "fleeting and evanescent "This findingwas, inturn, based on the fact that two of the employees, who had signed the designationcards displayed on September 25, notified Respondent shortly thereatfer that they nolonger wanted the Union to represent themSince our decision rests on other ground;we find it unnecessary to pass on the effect of this repudiation. JOHN P. SERPA, INC.101based on evidence indicating that respondent has completely rejectedthe collective-bargaining principle or seeks merely to gain time withinwhich to undermine the union and dissipate its majority.3 In the pres-ent case, the General Counsel has not introduced any evidence whichwould support such a finding. The fact that the Union placed thecards in front of the Respondent in such a way that Respondent prob-ably saw the names and signatures cannot create the obligation to bar-gain or establish Respondent's bad faith 4As the General Counsel hasnot met this burden of proof, we shall dismiss the complaint.[The Board dismissedthe complaint.]8 Joy Silk Mills, Inc.,85 NLRB 1263, enfd. 185 F. 2d 732 (C A.D C.).4This caseIsclearly distinguishable fromFred Snow, Harold Snow and Tom Snowd/b/a Snow& Sons,134 NLRB 709, where the employer agreed to the check of cardsagainst the payroll by a neutral third party and thereafter rejected the results of such acheck and sought a Board election.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThis matter was tried before Trial Examiner Wallace E. Royster in San Francisco,California, on March 2 and 3, 1965.1At issue is whether John P. Serpa, Inc., Mar-tinez,California, herein called the Respondent, has unlawfully refused to bargain,upon request, with Retail Clerks Union, Local No. 1179, Retail Clerks InternationalAssociation, AFL-CIO, herein called the Union. It is alleged that by this refusalthe Respondent has engaged in unfair labor practices within the meaning of Section8(a)(1) and (5) of the National Labor Relations Act, as amended, herein called theAct.Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a California corporation with retail automobile sales operationsatMartinez and Concord, California, and a service operation at Martinez, California.Respondent's annual receipts from the conduct of its operations exceed $500,000. Itpurchases and receives goods valued at more than $50,000 annually which are trans-ported to its places of business from points outside the State of California. It is con-ceded, and I find, that the Respondent is an employer engaged in commerce and inoperations affecting commerce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDIt is conceded,and Ifind, that theUnionis a labor organization within the mean-ing of Section2(5) of the Act.III.THE ALLEGED UNFAIRLABORPRACTICESIn furtherance of a purpose to organize the sales employees of automobile dealersin the area, the Union placed a picket line at or near Respondent's premises on Sep-tember 16, 1964.2On September 24 and 25, five of Respondent's seven salesmensigned cards authorizing the Union to represent them for purposes of collectivebargaining.In the late afternoon of September 25, William C. Roddick, the Union's secretary-treasurer, accompanied by Willard E. Atkinson,an organizerfor the Union, andanother union representative named Paddock, came to the Martinez office of theI Charges filed September 30 and December 18, 1964. ComplaintissuedDecember 21,1964.2AII dates hereinafter mentioned are in 1964. 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent and met with Fred Peri, the general manager of Respondent's operationsand a part owner.After learning from Pen that the Respondent employed sevensalesmen, Roddick said that he had authorizations from five of them designating theUnion as their bargaining representative.Roddick then presented Peri with a letterdemanding recognition, a form for Peri's signature entitled "Recognition Agreement,"and spread the authorization cards on the desk before him. Peri said that he did notunderstand just what the Union wanted him to do. Roddick replied that they wantedrecognition as bargaining representative of the salesmen.Peri said that he wasignorant in such matters and that he would like to consult his attorney.Roddick saidthat the Union had no objection but urged Pert to do so immediately. Pert protestedthat it was nearly 6 p.m. on a Friday and that it was not likely he could reach counselat that hour.Roddick then gave Peri a business card with the telephone number ofthe Union and with Roddick's home telephone number written on its face, and askedPert to telephone him after consulting the attorney.The union representatives thenleft.Peii testified that it was his understanding at the conclusion of this brief meetingthat the union representatives would return on some future date to discuss the matterfurther; that he did consult an attorney in the matter; and that following advice ofcounsel he waited to hear from the Union. On September 28, a Tuesday, an attorneyfor the Union signed a charge against the Respondent alleging a refusal to bargain.The charge was filed the following day, September 30, and served on the Respondenton October 1. On September 30, Peri received a written notice from A. L. Bravo, Jr.,one of those who had signed a card for the Union, saying, in effect, that Bravo hadchanged his mind and no longer desired to have the Union as his representative.Onor before that date Peri received a similar notification from another card signer,W. A. Hoskins. On October 1, after the initial charge in this matter had been filedand after Peri had received the communications from Bravo and Hoskins, UnionOrganizer Atkinson met Pen in Concord.Atkinson asked Peri if he had signed therecognition agreement.Peri said that he had not and that he did not intend to. Perisuggested that the Union should get in touch with the Contra Costa Automotive Asso-ciation, Inc., herein called the Association. It appears that in 1958 the Respondent,along with a number of other automobile dealers, authorized the Association torepresent it in all matters respecting the negotiation, execution, and administration ofcollective-bargaining agreements. It was stipulated at the hearing that the Associationand its members have dealt with other labor organizations who represent certainclassifications of employeesin a singleassociationwide unit.About October 1, the picket signs carried by those patrolling Respondent's prem-isesin behalf of the Union were changed from an "information" wording toan asser-tion that unfair labor practices were being protested.Mrs. Dana Bostick testifiedthat she picketed for the Union at the Respondent's Concord location for a few daysinmid-October.On October 13, Bostick testified credibly and without contradiction,Wade Ackerson, the manager of Respondent's used-car operation, accused her ofharassing his customers and said that if she did not stop writing down customers'license numbers he would call in "some real tough people"; that it would not be safefor her to continue picketing.BeatriceWalker testified that while picketing at thesame location on October 19, after a possible customer had turned away from thelot because of the presence of the picket, Ackerson said, "Well, if you talk to mycustomers any more I am going to splatter you all over that sidewalk." This threatwas uttered in the presence of Joe Pace, one of Respondent'ssalesmen.JosephPimental testified that he picketed from September 16 through December 20, andthat after the picket signs were changed to allege the commission of unfair labor prac-tices, the attitude of John Serpa, one of the owners, became most unfriendly. Accord-ing to Pimental's credited and undenied testimony, Serpa said, "We are going to takecare of you. I got a shotgun and a forty-five pistol, and if that doesn't do it, I will geta crusher to work you over." This threat, Pimental testified, was repeated by Serpaon another occasion and was uttered at least once in the presence of Hoskins, one ofthe salesmen.On another occasion Serpa threatened to strike Pimentel with aclub.At another time, Pimentel testified, the sales manager at Martinez, William H.Tucker, said that if Prmentel did not stop talking to truckdrivers he would get amotorcycle wrapped around his neck.Twosalesmen,John Davis and Bravo, werewithin hearing of this remark.On several occasions, Pimentel testified, Periapproached him, said that he had a shotgun, and told Pimentel "watch yourself."At the hearing this evidence concerning threats to pickets was admitted to show aunion animus on the part of Respondent.There is no allegation in the complaintrespecting these incidents or any allegation of conduct violating Section 8(a)(1) ofthe Act except as deriving from the refusal to bargainFor the first time in his briefto me, counsel for the General Counsel urges that a finding of independent violation JOHN P. SERPA, INC.103of Section 8(a)(1) be based upon the incidents described in testimonies of Bostick,Walker, and Pimentel.3Because of the posture of pleadings I make no finding ofsuch independent violations.On October 13, during the course of the picketing, counsel for the Respondent fileda petition with the San Francisco Regional Office of the Board stating that a demandfor recognition had been made by the Union and asking that an election be held.Presumably because of the pendency of the unfair labor practice charge, no electioneventuated.It is clear that on September 25 the Union held valid designations from a majorityof the employees in the bargaining unit .4 It is argued that because the Respondentthen expressed no doubt as to the fact of designation, and as the unit is appropriate,the Union then established its entitlement to recognition. I am sure that on Septem-ber 25 Peri was convinced that his employees had signed the cards displayed beforehim and that although he might have had some vague thought that this was a matterto be handled by the Association, he made no clear statement to that effect.Peri said on September 25 and testified at the hearing that he was uninformed insuch matters. If upon receipt of this demand for recognition the Respondent hadinitiated a course of conduct designed to coerce its employees to withdraw their sup-port from the Union, the answer would be easy, but from all that the record divulgesthe Respondent did nothing at all. Peri apparently clung to the hope that the Unionwould just go away.InFred Snow et al., d/b/a Snow & Sons,134 NLRB 709, 710-711, the Board said,"[T]he right of an employer to insist upon a Board-directed election is not absolute.Where, as here, the Employer entertains no reasonable doubt either with respect tothe appropriateness of the proposed unit or the Union's representative status, andseeks a Board-directed election without a valid ground therefor, he has failed to ful-fill the bargaining requirements under the Act."Were it not for the communicationsreceived by Pen from Bravo and Hoskins on or before September 30, I think that thecase just referred to would dictate the decision here.The testimony of Roddick and Atkinson that on September 25 Peri promised totelephone the Union as soon as he had consulted his attorney is credited. It is notlikely that Roddick would have provided Peri with a private telephone number exceptto facilitate such an arrangement.Peri never communicated with the Union and itis the sense of Roddick's testimony that the latter was doubtful that Pen would. TheUnion was content to file a charge and to depend upon the designations to establishits status.No doubt it would have been lawful in the circumstances then existingfor the Respondent to have recognized the Union on September 25 and to haveengaged in bargaining.However, it is not asserted that Peri acted improperly indelaying action so that he might obtain counsel and I think it doctrinaire to concludethat by failing to communicate with the Union before September 30 he demonstrateda determination not to afford the salesmen their right to have representation. I amsure that Pen was quite unentranced by the prospect that he might have to bargainwith the Union and perhaps was casting about to find some lawful or at least plausiblereason for refusing to do so.No nudge to action came from the Union until afterBravo and Hoskins had informed Pen that, after all, they didn't want a union. Thereis no record evidence to explain this change of heart but I do not understand why theirexpressions of preference on September 30 are entitled to less weight than those con-tained in their designations on September 25.I think that the sum of this case can be expressed in the conclusion that the desig-nation cards signed on September 25 did not ieliably evidence the considered prefer-ence of the signers.Now to proclaim the Union to be the exclusive representativeof Respondent's salesmen upon the basis of such a fleeting and evanescent majoritywould not in my view serve to effectuate any of the policies or purposes of the Act.The threats to the pickets made in the presence of Respondent's employees cer-tainly evidence an extreme hostility on the part of the Respondent to the picketingactivity and perhaps by extension of reasoning to any movement among Respondent'semployees to have the Union represent them. But the threats were uttered some timeafter the Union had lost its majority and have no relevance to that loss.RECOMMENDED ORDERI recommend that the complaint be dismissed.3These pickets have never been employed by the Respondent.4There is no genuine dispute about unit. I find that the unit of nonsupervisory sales-men described in the complaint Is appropriate for purposes of bargaining within themeaning of Section 9(b) of the Act.